This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                                     NO. 35,481

 5 MATTHEW GONZALES,

 6          Defendant-Appellant.


 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Cristina Jaramillo, District Judge


 9   Hector H. Balderas, Attorney General
10   Santa Fe, NM
11   Elizabeth Ashton, Assistant Attorney General
12   Albuquerque, NM

13 for Appellee

14 Bennett J. Baur, Chief Public Defender
15 Santa Fe, NM

16 for Appellant

17                                 MEMORANDUM OPINION
 1 WECHSLER, Judge.

 2   {1}   Defendant Matthew Gonzales appeals from the district court’s judgment,

 3 sentence, and commitment, filed on February 5, 2016. [RP 0082-85] This Court issued

 4 a notice of proposed disposition, proposing to reverse and remand for additional

 5 factfinding. The State filed a notice with this Court, stating that it does not intend to

 6 file a memorandum in opposition to this Court’s notice of proposed disposition, and

 7 it “does not object to this Court’s proposal to reverse the designation of the

 8 kidnapping conviction as a serious violent offense and remand for additional fact

 9 finding.” [Notice 1, Ct. App. File] Accordingly, and for the reasons stated in our

10 notice of proposed disposition, we reverse and remand.

11   {2}   IT IS SO ORDERED.


12                                                 ________________________________
13                                                 JAMES J. WECHSLER, Judge


14 WE CONCUR:


15 ________________________________
16 TIMOTHY L. GARCIA, Judge


17 ________________________________
18 STEPHEN G. FRENCH, Judge



                                               2